DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
  
Claim Objections
Claim 14 is objected to because of the following informalities:  “the heating element” in lines 8 and 9 should read -- the cylindrical heating element.--  Same objection applies to claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,080,115) in view of Salem (WO2013/160112).
With respect to claim 14, Templeton discloses a heatable aerosol-generating system (Figs. 1-3) configured to (capable of) receive an aerosol-forming article (in 28), the system comprising: 
a tubular housing (12) having a longitudinal direction and an opening at one (left) longitudinal end configured to (capable of) removably receive the aerosol-forming article; 
a cylindrical heater element (16. Same or similar shape as heater element 16 of Applicant’s invention) comprising a substantially circular end face (on the left), the cylindrical heater element being disposed proximate a longitudinal (right) end of the tubular housing;
an opposite longitudinal end having the opening, so that the substantially circular end face of the cylindrical heater element is proximate a longitudinal (right) end of the aerosol-forming article when the aerosol-forming article is inserted into the tubular housing; and 
an annular thermally conductive element (20) and a thermally conductive substrate 34) disposed on an inner surface of the tubular housing and comprising a first portion (at 18) connected to the cylindrical heater element and a second portion (at 22) configured to (capable of) contact the aerosol-forming article when the aerosol-forming article is inserted into the tubular housing.
Templeton fails to disclose a supply of electrical energy connected to the heater element and configured to resistively heat the heater element when the system is activated; wherein the system is configured to supply a first amount of electrical energy to the cylindrical heater element to heat the cylindrical heater element to a first temperature, and to supply a second amount of electrical energy to the cylindrical heater element to maintain the cylindrical heater element at a second temperature, wherein the second temperature is lower than the first temperature, and wherein a difference between the first temperature and the second temperature is at least 100 degrees Celsius.
However, Salem teaches an electrically heated aerosol-generating system (Figs. 1-16) configured to (capable of) receive an aerosol-forming article (5), the system comprising: a tubular portion (housing 7) configured to (capable of) removably receive the aerosol-forming article; a heater element (3) comprising an (inner) end face and being disposed proximate an (inner) end of the tubular portion so that the end face is proximate an (outer) end of the aerosol-forming article when the aerosol-forming article is inserted into the tubular portion; a supply of electrical energy (2) connected to the heater element and configured to resistively heat the heater element when the system is activated and an annular thermally conductive element (10) disposed on an inner surface of the tubular portion (Figs. 1-3) and comprising a first (outer) portion connected to the heater element and a second (inner) portion configured to contact the aerosol-forming article when the aerosol-forming article is inserted into the tubular portion, wherein the system is configured to supply a first amount of electrical energy to the heater element to heat the heater element to a first temperature (260°C. page 7, line 24; 150°C and 250°C. page 13, lines 17-32), and to supply a second amount of electrical energy to the heater element to maintain the heater element at a second temperature (100°C. page 13, line 26), wherein the second temperature is lower than the first temperature, and wherein a difference between the first temperature and the second temperature is at least 100 degrees Celsius.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an electric power heater, as taught by Salem, to Templeton’s heater, in order to provide a compact, efficient and precise temperature provision heater (Page 7, lines 8 to page 8, line 9). Templeton and Salem are both analogous art and replacing the fuel heater of Templeton with Salem’s electrically controlled heater provides a compact, efficient and precise temperature provision heater to Templeton’s system. The combination of placing one type of heater (fuel) with another type of heater (electrical) does not change the principle of the operation. The Templeton and Salem are heaters are designed to increase the temperature or heat up the smoking article. Such modification simply adds value to make Templeton’s system compact, efficient and precise temperature control.   
With respect to claim 15, Templeton’s system modify by Salem’s heating system, Salem further teaches wherein the difference between the first temperature and the second temperature is at least 150 degrees Celsius (260°C-100°C=160°C).
With respect to claim 17, Templeton’s system modify by Salem’s heating system, Templeton further discloses wherein the heater element comprises a thermally conductive substrate, and the thermally conductive substrate comprises a metal (Col. 3, line 37) or an electrically conductive ceramic. Salem also teaches wherein the thermally conductive substrate comprises (including) a metal or an electrically conductive ceramic (page 4, line 20).
With respect to claim 20, Templeton’s system modify by Salem’s heating system, Salem further teaches wherein the cylindrical heater element is the only heater element in the system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton in view of Salem and in view of Braunshteyn et al. (US 20070074734. Braunshteyn hereafter).
With respect to claim 24, Templeton’s system modify by Salem’s heating system, Salem further teaches a battery (page 5, lines 28-30 and Page 25, lines 30-31) and control electronics (controller 12 and Resistance Temperature Detector (RTD) or a Thermocouple. Page 7, lines 25-26) disposed proximate the4Application No. 15/305,139 Reply to Final Office Action of May 3, 2021longitudinal end of the aerosol-forming article when the aerosol-forming article is inserted into the tubular housing.
Salem fails to specifically teach that the battery is a rechargeable battery.
However, Braunshteyn teaches a heatable aerosol-generating system (Figs. 1-5) with a heater (60) powered by a rechargeable battery (70. Paragraph [0025]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a rechargeable battery, as taught by Braunshteyn, to Salem’s battery, in order to reuse the battery by recharging (Paragraph [0025]).

Response to Arguments
With respect to the rejection under 35 U.S.C. 103, Applicant argues that modification of Templeton's smoking article with Salem’s electrically powered heater would completely change the fundamental principle of operation of Templeton's smoking article. The Examiner respectfully disagrees. As clearly articulated in the rejection above, Templeton discloses all features of the heated aerosol-generating system and including a cylindrical heater element. Templeton fails to disclose wherein the system is configured to supply electrical energy to the cylindrical heater element to heat the cylindrical heater element. However, Salem teaches an electrically heated aerosol-generating system configured to supply electrical energy to the cylindrical heater element to heat the cylindrical heater element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an electric power heater, as taught by Salem, to Templeton’s heater, in order to provide a compact, efficient and precise temperature provision heater (Page 7, lines 8 to page 8, line 9). Templeton and Salem are both analogous art and replacing the fuel heater of Templeton with Salem’s electrically controlled heater provides a compact, efficient and precise temperature provision heater to Templeton’s system. The combination of placing one type of heater (fuel) with another type of heater (electrical) does not change the principle of the operation. Such modification simply added value to Templeton’s system. 
Applicant argument that Templeton and Salem systems are substantially two different concepts where Templeton uses heat to burn/combust the smoking article and Salem system is only heat and does not burn/combust the smoking article. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 5, 2021